 


 HR 4323 ENR: Debbie Smith Reauthorization Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4323 
 
AN ACT 
To reauthorize programs authorized under the Debbie Smith Act of 2004, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Debbie Smith Reauthorization Act of 2014.  
2.General reauthorizationSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended— 
(1)in subsection (c)(3)— 
(A)in subparagraph (B), by striking 2010 through 2018 and inserting 2014 through 2019; and  
(B)in subparagraph (C), by striking 2018 and inserting 2019; and  
(2)in subsection (j), by striking 2009 through 2014 and inserting 2015 through 2019.  
3.Training and educationSection 303(b) of the DNA Sexual Assault Justice Act of 2004 (42 U.S.C. 14136(b)) is amended by striking 2009 through 2014 and inserting 2015 through 2019.  
4.Sexual assault forensic exam grantsSection 304(c) of the DNA Sexual Assault Justice Act of 2004 (42 U.S.C. 14136a(c)) is amended by striking 2009 through 2014 and inserting 2015 through 2019.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
